Opinion by
Judge TURSI.
Defendant, Mack’s Plumbing & Heating, Inc., has moved this court to award costs in its favor and against plaintiff, Adams County School District No. 27-J in the amount of $116.
This appeal was decided in defendant’s favor on April 11, 1991, and plaintiff’s petition for writ of certiorari was denied on September 16,1991, in Supreme Court Case No. 91SC357. The action was mandated by this court on October 25, 1991.
Defendant argues it is entitled to its bill of costs filed April 19, 1991, as the prevailing party pursuant to C.A.R. 39(c). Plaintiff resists the bill, arguing that since it is a political subdivision of the state, costs may not be awarded against it.
In deciding this question, we note the provisions of Supreme Court of Colorado Directive 85-21 (February 20, 1985):
The courts shall waive filing fees for the state, state agencies, or political subdivisions of the state. The courts shall not enter judgments for costs or assess costs as part of any judgment against the state, state agencies, or political subdivisions of the state. The term costs does not include the expenses involved or fees authorized in preparing appeals, the record on appeal, or any transcript of evidence or testimony. The state, state agencies, and political subdivisions of the state shall be charged the same fees for preparation of such materials as would be charged to a private litigant.
Consistent with this directive, we grant the motion and award defendant a $75 filing fee, plus a $41 reproduction charge, for total costs of $116 against plaintiff. The mandate issued October 25, 1991, is so amended.
METZGER and CRISWELL, JJ., concur.